Case: 18-11417      Document: 00515019042         Page: 1    Date Filed: 07/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11417                             FILED
                                 Conference Calendar                      July 2, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RHONDA KAY ROSALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-121-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rhonda Kay Rosales has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rosales has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Rosales’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11417    Document: 00515019042    Page: 2   Date Filed: 07/02/2019


                                No. 18-11417

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2